DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 19 October 2019.
Claims 1-20 were canceled by preliminary amendment.
Claims 21-40 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system for validating the return of fresh items.
 Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system  for transmitting a request for the inbound identifier and receiving the inbound identifier.
Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to receiving a validation request and retrieving a first acceptability standard (quantity, order number, manufacturing date and expiration date).
Claims 25, 26 and 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system that transmits a user interface including selectable elements (reason for return).
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system for an operation of storing a return task having instruction on processing a partial return under certain conditions.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system for an operation of storing a return task having instruction on processing a full return under certain conditions.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system for an operation of providing a user interface with selectable interface elements corresponding to the one or more transmitted inspections task to be presented via a second mobile device.
Claim 31, 32 and 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method for transmitting and receiving a defect quantity from the first mobile device based on a determination of the necessity of another round of validation.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method includes a first acceptability standard, an inbound quantity, an order number, a manufacturing date and an expiration date. 
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method comprising transmitting a user interface that includes selectable interface elements respectively corresponding to the one or more items for validation when multiple items correspond to the received item identifier to the first mobile device.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method for receiving from a second mobile device a quantity of the item for validation and determining a return of all, part or none of the item, transmitting a request for a reason for return, receiving from the second mobile device, a reason for return and an image of the returning item and storing the return task.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method for transmitting a user interface including a button for selecting a reason for return and a button for attaching an image of the returning item.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method for storing a return task configured to instruct the first mobile device to process a partial return under certain conditions.
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method for storing a return task configured to instruct the first mobile device to process a full return under certain conditions.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method for providing a user interface including selectable interface elements corresponding to one or more inspection task to be presented by a second mobile device.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) transmitting and receiving data from a first mobile device and determining if another round of validation is necessary.  Transmitting, to a second mobile device a request for a quantity of the item for validation, assigning a indicator associated with an inbound identifier and modifying a user interface of the first mobile device to include the assigned indicator associated with the determination.  The claims are directed to an apparatus and are thereby directed to a statutory category of invention.  The claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  The limitations recite the steps of sending, receiving data and making a determination based on the data, a step to be taken which represent steps that may be performed in the human mind with pencil and paper. This judicial exception is not integrated into a practical application because the additional elements of “mobile devices” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the combination  of additional elements fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
STEP 2B:  The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)).  The claims do not recite any technology and therefore do not amount to “significantly more” than the abstract idea  because it entails generic computer devices and mobile devices which are merely being used for their intended purpose.  There is no “inventive concept” as the generic computer and mobile devices only receive and store information and are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Therefore, the claims are not eligible.

Claims 31-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the steps of transmitting and receiving data from a first mobile device and determining if another round of validation is necessary.  Transmitting, to a second mobile device a request for a quantity of the item for validation, assigning an indicator associated with an inbound identifier and modifying a user interface of the first mobile device to include the assigned indicator associated with the determination.  The claims are directed to a process and are thereby directed to a statutory category of invention.  The claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  The limitations recite the steps of sending, receiving data and making a determination based on the data, a step to be taken which represents steps that may be performed in the human mind with pencil and paper. This judicial exception is not integrated into a practical application because the additional elements of “mobile devices” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the combination  of additional elements fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
STEP 2B:  The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)).  The claims do not recite any technology and therefore do not amount to “significantly more” than the abstract idea  because it entails generic computer devices and mobile devices which are merely being used for their intended purpose.  There is no “inventive concept” as the generic computer and mobile devices only receive and store information and are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Therefore, the claims are not eligible.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL DANNEMAN/Primary Examiner, Art Unit 3687